Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending. 

Applicant’s species election that read on A) human transferrin as the species of biopolymer scaffold, B) LQQQNT (SEQ ID NO: 18) and TTTGQNNNS (SEQ ID NO: 19) as the species of different peptides, C) being two different epitopes of the same antigen as peptides Pa and Pb, D), anti-drug or anti-gene-delivery vector antibodies in an individual undergoing therapy with the drug or gene therapy or eligible for therapy with the drug or gene therapy in the reply filed on January 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-15, drawn to a compound comprising a biopolymer scaffold and at least a first peptide n-mer of the general formula: P (-S-P) (n-1) and a second peptide n-mer of the general formula: P (-S-P)(n-1); wherein, independently for each occurrence, P is a peptide with a sequence length of 2-13 amino acids, and S is a non-peptide spacer, wherein, independently for each of the peptide n-mers, n is an integer of at least 1, wherein each of the peptide n-mers is bound to the biopolymer scaffold, wherein the biopolymer scaffold is a human protein and wherein at least one occurrence of P is a circularized peptide and a method of sequestering one or more antibodies present in an individual and a method of inhibiting an immune reaction to a treatment that read on A) human transferrin as the species of biopolymer scaffold, B) LQQQNT (SEQ ID NO: 18) and TTTGQNNNS (SEQ ID NO: 19) as the species of different peptides, C) being two different epitopes of the same antigen as peptides Pa and Pb, D), anti-drug or anti-gene-delivery vector antibodies in an individual undergoing therapy with the drug or gene therapy or eligible for therapy with the drug or gene therapy, are being acted upon in this Office Action.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The listing of references in the specification at page 110-114 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on January 20, 2022, December 14, 2021, Oct 11, 2021 and July 21, 2021 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on July 21, 2021 are acceptable. 

Specification
The amendment to the specification filed on July 21, 2021 has been entered. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informality: “different epitopes parts of the same epitope” should have been “different part of the same epitope”.  
and beta-globulins, in particular wherein the biopolymer scaffold … albumin,  haptoglobin or transferrin” should have been “wherein the biopolymer scaffold is selected from the group consisting of an albumin, an alpha1-globulin, an alpha2-globulin, a beta-globulin, a haptoglobin and a transferrin”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase “especially selected” renders the claim indefinite because it is unclear under what condition is especially selected.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 14, the recitation of “sequence of at least one occurrence of peptide P, or peptide Pa and/or peptide Pb, of the compound is at least 70% identical to the sequence of said peptide fragment” 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).  
Claim 1 encompasses any compound comprising any biopolymer scaffold and at least any first peptide n-mer of the general formula: P (-S-P) (n-1) and any second peptide n-mer of the general formula: wherein, independently for a each occurrence, P is any peptide with a sequence length of 2-13 amino acids, and S is any non-peptide spacer, wherein, independently for each of the peptide n-mers, n is an integer of at least 1, and wherein each of the peptide n-mers is bound to the biopolymer scaffold; wherein the biopolymer scaffold is any human protein and wherein at least one occurrence of P is a circularized peptide. 

Claim 3 encompasses the compound of claim 1, wherein, independently for each occurrence, P is Pa or Pb, wherein Pa is any peptide with a sequence length of 2-13 amino acids, wherein Pb is any peptide with a sequence length of 2-13 amino acids, wherein 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pa-S-Pa, 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pb –S-Pb and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pa, or 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pb-S-Pb. 
Claim 4 encompasses the compound of claim 3, wherein the peptide Pa and the peptide P, are two different epitopes of the same antigen or two different epitope parts of the same epitope.
Claim 5 encompasses the compound of claim 1, wherein the biopolymer scaffold is selected from the group consisting of alburmins, alphal-globulins, alpha2-globulins and beta-globulins, in particular wherein the biopolymer scaffold 1s albumin,  haptoglobin or transferrin.
Claim 6 encompasses the compound of claim 1, wherein the compound is non-immunogenic in any mammal.
Claim 7 encompasses a pharmaceutical composition comprising the compound of claim 1 and at least one pharmaceutically acceptable excipient.
Claim 8 encompasses the compound of claim 7, wherein the composition 1s non-immunogenic in humans. 
Claim 9 encompasses the compound of claim 7, for use in therapy.
Claim 10 encompasses the compound of claim 9, for use in prevention or treatment of any autoimmune disease in an individual having the autoimmune disease or being at risk of developing the autoimmune disease. 

Claim 12 encompasses the compound of claim 9, for use in prevention or treatment of adverse reactions based on anti-drug antibodies or anti-gene-delivery vector antibodies, in an individual undergoing therapy with the drug or eligible for therapy with the drug, or in an individual undergoing any gene therapy or eligible for gene therapy, 
wherein the drug 1s any peptide or protein, especially selected from the group of enzymes, enzyme inhibitors, antibodies, antibody fragments, antibody mimetics, antibody-drug conjugates, hormones, growth factors, clotting factors and cytokines.
Claim 13 encompasses a method of sequestering one or more antibodies present in an individual, comprising:
obtaining a pharmaceutical composition as defined in claim 7, wherein the composition is non-immunogenic in the individual and wherein the one or more antibodies present in the individual are specific for at least one occurrence of P, or for peptide Pa and/or peptide Pb; and  administering the pharmaceutical composition to the individual.
Claim 14 encompasses a pharmaceutical composition, comprising the compound of claim 1 and further comprising an active agent such as any protein or a peptide and optionally at least one pharmaceutically acceptable excipient, wherein the active agent comprises a peptide fragment with a sequence length of 2-13 amino acids; and wherein the sequence of at least one occurrence of peptide P, or peptide Pa and/or peptide Pb, of the compound 1s at least 70% identical to the sequence of said peptide fragment. 
Claim 15 encompasses a method of inhibiting an immune reaction to a treatment with any active agent in an individual in need of treatment with the active agent, comprising; obtaining a pharmaceutical composition as defined in claim 14; wherein the compound of the pharmaceutical composition is non-immunogenic in the individual, and administering the pharmaceutical composition to the individual.

The specification discloses selective antibody depletion compound (SADC) carrying multiple copies of monovalent or divalent N-terminally cysteinylated peptide E049 (SEQ ID NO. 13: GRPQKRPSCIG), and/or C-terminally cysteinylated SADC peptide E006 (SEQ ID NO. 4: VKKIHIPSEKG) conjugated to autologous biopolymer scaffold human albumin, mouse albumin, that will not induce any immune reaction in mice using sulfo-GMBS crosslinker to reduce the titre of undesired antibodies.  
SADC-E049 and DADC-E006 were  injected intraperitoneally (i.p.; as a surrogate for an intended intravenous application in humans and larger animals) into the mice that had previously been immunized with peptide vaccine T3-2 (carrying the EBNA-1 model epitope) and peptide vaccine T1-1 (carrying the AChR MIR model epitope). The applied dose was 30 .mu.g SADC conjugate in a volume of 50 .mu.l PBS. Blood takes were performed by submandibular vein puncture, before (-48 h, -24 h) and after (+24 h, +48 h, +72 h, etc.) i.p. SADC injections, respectively, using capillary micro-hematocrit tubes. Using ELISA analysis (see below), it was found that both prototypic SADCs were able to clearly reduce the titers of anti-EBNA1 as a model for autoantibodies and mimicry in preeclampsia over a period of at least 72 hrs in the present animal model. It could therefore be concluded that SADCs can be used to effectively reduce titers in vivo, see para. [0318], Fig. 1A..
	The specification discloses a method to reduce AAV-8-neutralizing antibodies which hamper gene therapy (see Gurda et al. for the epitopes used; see also AAV-8 capsid protein sequence UniProt Q8JQF8, sequence version 1), a selective antibody depletion compound (SADC) comprising haptoglobin as biopolymer scaffold covalently linked to at least two peptides with the sequence LQQQNT (SEQ ID NO: 18) or at least two peptides with the sequence TTTGQNNNS (SEQ ID NO: 19) or SADC-c with 
However, the specification does not adequately describe the structure, e.g., amino acid sequence of the genus of compound comprising first peptide and second peptide of 2-13 amino acids or any circularized peptide that are linked to the genus of human protein as biopolymer scaffold for the claimed compound as a pharmaceutical composition for sequestering any one or more antibodies present in any individual or inhibiting any immune reaction to any treatment with any active agent in any individual. The specification neither describe a representative number of species of compounds falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual compound themselves encompassed by the claimed invention.  Structural features that could distinguish first peptide and second peptide or peptide Pa and peptide Pb or epitopes in the genus from others in the peptides class that bind to all enzymes, anti-drug antibodies, anti-gene delivery vectors antibodies for prevention or treatment of any autoimmune diseases 
The state of the art at the time of the invention is such that cyclic peptides as pharmaceutical is still in its infancy and unpredictable.  
For example, Ong (Current Topics in Medicinal Chemistry 17: 2302-2318, 2017; PTO 1449) teaches one needs to select a suitable cyclization method to meet specific requirement of the designated application.  The ring size of the cyclic peptide has been identified as an important factor affecting the level of improvements possible in the bioactivity.  It is also important to keep in mind that although typically cyclization improves the bioactivity of a linear peptide, it does not always guarantee to provide all intended improvements, for example, cyclization may improve the binding affinity but decrease the cell permeability.  Further, scaling up for industrial-scale production could be a challenge that largely remain unaddressed, see p. 2315, in particular.  
As another example, Zapadka (Interface Focus 7: 1-18, 2017; PTO 892) teaches various factors affecting physical stability (aggregation) of peptide therapeutics include the peptide sequence,  concentration, amino acid sequence of the peptide, pH and net charge, excipient, chemical degradation, and modification, surfaces and interfaces affect the development, production and formulation of such biologicals, see entire document, abstract, p. 2-9.  Given the integer of n in the formula P(-S-P)n-1 is 1 or more, it is not clear such compound forms aggregate and preclude the use of such compound in vivo.   
Furthermore, the art teaches antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds 
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
While the specification discloses a peptide can be screen to identify peptides with optimized affinity to a disease-inducing autoantibody, to minimize the risk of immunogenicity, in particular of binding of the peptide to HLA and thus the risk of unwanted immune stimulation, see para. [0329], possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
Regarding biopolymer scaffold of human protein, the specification discloses autologous biopolymer scaffold can be albumin (SADC-ALB), immunoglobulin SADC-IG), haptoglobin (SADC-HP), and transfferin (SADC-TF).  SADC-HP showed markedly less antibody binding capacity in vitro when compared to transferrin in SADC-TF or albumin in SADC-ALB, see para. [0312]. 
However, the disclosure of a limited species of human transferrin, albumin and haptoglobin as a biopolymer scaffold is not representative of the genus of “human protein” that are capable of sequestering any anti-antibodies or any anti-gene-delivery vector antibodies as a pharmaceutical composition for prevention or treatment of any autoimmune disease, transplantation, or prevention or treatment of all anti-drug antibodies, or anti-gene-delivery vector antibodies or gene therapy in any individual (not necessary human).

Regarding non-immunogenic in a mammal (claim 6), neither the specification nor the art teaches administering a compound comprising a human protein as biopolymer scaffold is non-immunogenic in any mammal such as mouse, rat, etc., other than humans. 
Regarding for use in therapy (claim 9) or for use in prevention or treatment of any autoimmune disease (claim 9) or transplant (claim 10) or adverse reactions based on any anti-drug antibodies, or anti-gene delivery vector antibodies or any anti-enzyme antibodies, anti-enzyme inhibitors antibody, antibody against any antibodies, antibody fragments, antibody mimetics, antibody-drug conjugates, any hormones, any growth factors, any clotting factors or any cytokines (claim 12), there are no objective evidence of treating such disease (claims 13 and 15), by administering any unspecified compound of claim 1 to any individual and further comprises any unspecified active agent such as any protein or peptide or peptide fragment that is 2-13 amino acids and at least 70% identical to the undisclosed sequence of peptide Pa and Pb (claim 14), let alone preventing all diseases.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a selective antibody depletion compound (SADC) comprising a human transferrin as an autologous biopolymer scaffold covalently linked to at least one peptide wherein the peptide is selected from the group consisting of the sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) and wherein the SADC reduces adeno-associated virus (AAV-8)-neutralizing antibodies which hamper gene therapy using the adeno associated viral vector, (2) a pharmaceutical composition comprising said SADC, and a pharmaceutical acceptable carrier and (3) a method of sequestering one or more adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (4) a method of reducing adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a selective antibody depletion compound (SADC) comprising a human transferrin as an autologous biopolymer scaffold covalently linked to at least one peptide wherein the peptide is selected from the group consisting of the sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) and wherein the SADC reduces adeno-associated virus (AAV-8)-neutralizing antibodies which hamper gene therapy using the adeno associated viral vector, (2) a pharmaceutical composition comprising said SADC, and a pharmaceutical acceptable carrier and (3) a method of sequestering one or more adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (4) a method of reducing adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) , does not reasonably provide enablement for any compound as set forth in claims 1-15.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), MPEP § 2164.01.
Claim 1 encompasses any compound comprising any biopolymer scaffold and at least any first peptide n-mer of the general formula: P (-S-P) (n-1) and any second peptide n-mer of the general formula: wherein, independently for a each occurrence, P is any peptide with a sequence length of 2-13 amino acids, and S is any non-peptide spacer, wherein, independently for each of the peptide n-mers, n is an integer of at least 1, and wherein each of the peptide n-mers is bound to the biopolymer scaffold; wherein the biopolymer scaffold is any human protein and wherein at least one occurrence of P is a cirucularized peptide. 
Claim 2 encompasses the compound of claim 1, wherein at least 10% of all occurrences of P are circularized peptides. 
Claim 3 encompasses the compound of claim 1, wherein, independently for each occurrence, P is Pa or Pb, wherein Pa is any peptide with a sequence length of 2-13 amino acids, wherein Pb is any peptide with a sequence length of 2-13 amino acids, wherein 

the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pb –S-Pb and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pa, or 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pb-S-Pb. 
Claim 4 encompasses the compound of claim 3, wherein the peptide Pa and the peptide P, are two different epitopes of the same antigen or two different epitope parts of the same epitope.
Claim 5 encompasses the compound of claim 1, wherein the biopolymer scaffold is selected from the group consisting of alburmins, alphal-globulins, alpha2-globulins and beta-globulins, in particular wherein the biopolymer scaffold 1s albumin,  haptoglobin or transferrin.
Claim 6 encompasses the compound of claim 1, wherein the compound is non-immunogenic in any mammal.
Claim 7 encompasses a pharmaceutical composition comprising the compound of claim 1 and at least one pharmaceutically acceptable excipient.
Claim 8 encompasses the compound of claim 7, wherein the composition 1s non-immunogenic in humans. 
Claim 9 encompasses the compound of claim 7, for use in therapy.
Claim 10 encompasses the compound of claim 9, for use in prevention or treatment of any autoimmune disease in an individual having the autoimmune disease or being at risk of developing the autoimmune disease. 
Claim 11 encompasses the compound of claim 9, for use in prevention or treatment of transplant rejection in an individual having a transplant or eligible for a transplantation. 
Claim 12 encompasses the compound of claim 9, for use in prevention or treatment of adverse reactions based on anti-drug antibodies or anti-gene-delivery vector antibodies, in an individual 
wherein the drug 1s any peptide or protein, especially selected from the group of enzymes, enzyme inhibitors, antibodies, antibody fragments, antibody mimetics, antibody-drug conjugates, hormones, growth factors, clotting factors and cytokines.
Claim 13 encompasses a method of sequestering one or more antibodies present in an individual, comprising:
obtaining a pharmaceutical composition as defined in claim 7, wherein the composition is non-immunogenic in the individual and wherein the one or more antibodies present in the individual are specific for at least one occurrence of P, or for peptide Pa and/or peptide Pb; and  administering the pharmaceutical composition to the individual.
Claim 14 encompasses a pharmaceutical composition, comprising the compound of claim 1 and further comprising an active agent such as any protein or a peptide and optionally at least one pharmaceutically acceptable excipient, wherein the active agent comprises a peptide fragment with a sequence length of 2-13 amino acids; and wherein the sequence of at least one occurrence of peptide P, or peptide Pa and/or peptide Pb, of the compound 1s at least 70% identical to the sequence of said peptide fragment. 
Claim 15 encompasses a method of inhibiting an immune reaction to a treatment with any active agent in an individual in need of treatment with the active agent, comprising; obtaining a pharmaceutical composition as defined in claim 14; wherein the compound of the pharmaceutical composition is non-immunogenic in the individual, and administering the pharmaceutical composition to the individual.
Regarding peptides, the specification discloses peptide T3-2 (SEQ ID NO. 14: CGRPQKRPSCIGCKG), which represents an example for molecular mimicry between a viral antigen (EBNA-1) and an endogenous human receptor antigen, namely the placental GPR50 protein, that was shown to be relevant to preeclampsia.  Peptide T1-1 (SEQ ID NO. 15: 
The specification discloses selective antibody depletion compound (SADC) carrying multiple copies of monovalent or divalent N-terminally cysteinylated peptide E049 (SEQ ID NO. 13: GRPQKRPSCIG), and/or C-terminally cysteinylated SADC peptide E006 (SEQ ID NO. 4: VKKIHIPSEKG) conjugated to autologous biopolymer scaffold human albumin, mouse albumin, that will not induce any immune reaction in mice using sulfo-GMBS crosslinker to reduce the titre of undesired antibodies.  
SADC-E049 and DADC-E006 were  injected intraperitoneally (i.p.; as a surrogate for an intended intravenous application in humans and larger animals) into the mice that had previously been immunized with peptide vaccine T3-2 (carrying the EBNA-1 model epitope) and peptide vaccine T1-1 (carrying the AChR MIR model epitope). The applied dose was 30 .mu.g SADC conjugate in a volume of 50 .mu.l PBS. Blood takes were performed by submandibular vein puncture, before (-48 h, -24 h) and after (+24 h, +48 h, +72 h, etc.) i.p. SADC injections, respectively, using capillary micro-hematocrit tubes. Using ELISA analysis (see below), it was found that both prototypic SADCs were able to clearly reduce the titers of anti-EBNA1 as a model for autoantibodies and mimicry in preeclampsia over a period of at least 72 hrs in the present animal model. It could therefore be concluded that SADCs can be used to effectively reduce titers in vivo, see para. [0318], Fig. 1A..
	The specification discloses a method to reduce AAV-8-neutralizing antibodies which hamper gene therapy (see Gurda et al. for the epitopes used; see also AAV-8 capsid protein sequence UniProt Q8JQF8, sequence version 1), a selective antibody depletion compound (SADC) comprising haptoglobin as biopolymer scaffold covalently linked to at least two peptides with the sequence LQQQNT (SEQ ID NO: 18) or at least two peptides with the sequence TTTGQNNNS (SEQ ID NO: 19) or SADC-c with albumin as biopolymer scaffold and at least two peptides with the sequence GTANTQ (SEQ ID NO: 20) covalently bound to the scaffold, see para. [0354], Example 10. These SADCs are administered to an individual who will undergo gene therapy with AAV-8 as vector in order to increase efficiency of the gene therapy, see para. [0355]. 

However, the specification does not teach the structure, e.g., amino acid sequence of the genus of compound comprising first peptide and second peptide of 2-13 amino acids or any circularized peptide that are linked to a genus of human protein as biopolymer scaffold for the claimed invention to enable one of skill in the art to make and use without undue experimentation.  Structural features that could distinguish first peptide and second peptide or peptide Pa and peptide Pb or epitopes or circularized peptides in the genus from others in the peptides class that bind to all enzymes, anti-drug antibodies, anti-gene delivery vectors antibodies for prevention or treatment of any autoimmune diseases or therapy or adverse reaction in any mammal are lacking.   
The state of the art at the time of the invention is such that cyclic peptides as pharmaceutical is still in its infancy and unpredictable.  
For example, Ong (Current Topics in Medicinal Chemistry 17: 2302-2318, 2017; PTO 1449) teaches one needs to select a suitable cyclization method to meet specific requirement of the designated application.  The ring size of the cyclic peptide has been identified as an important factor affecting the level of improvements possible in the bioactivity.  It is also important to keep in mind that although typically cyclization improves the bioactivity of a linear peptide, it does not always guarantee to provide 
As another example, Zapadka (Interface Focus 7: 1-18, 2017; PTO 892) teaches various factors affecting physical stability (aggregation) of peptide therapeutics include the peptide sequence,  concentration, amino acid sequence of the peptide, pH and net charge, excipient, chemical degradation, and modification, surfaces and interfaces affect the development, production and formulation of such biologicals, see entire document, abstract, p. 2-9.  Given the integer of n in the formula P(-S-P)n-1 is 1 or more, it is not clear such compound forms aggregate and preclude the use of such compound in vivo.   
Furthermore, the art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Regarding biopolymer scaffold of human protein, the specification discloses autologous biopolymer scaffold can be albumin (SADC-ALB), immunoglobulin SADC-IG), haptoglobin (SADC-HP), and transferrin (SADC-TF).  SADC-HP showed markedly less antibody binding capacity in vitro when compared to SADC-TF or SADC-ALB. SADC with albumin scaffold--SADC-ALB, SADC with immunoglobulin scaffold--SADC-IG, SADC with haptoglobin scaffold--SADC-HP, and SADC with transferrin scaffold--SADC-TF. See para. [0312]. 
However, the disclosure of a limited species of human transferrin, albumin and haptoglobin as an autologous biopolymer scaffold is not representative of the genus of “human protein” that are capable of sequestering any anti-antibodies or any anti-gene-delivery vector antibodies as a pharmaceutical 
Regarding non-immunogenic in a mammal (claim 6), neither the specification nor the art teaches administering a compound comprising a human protein as biopolymer scaffold is non-immunogenic in mammal such as mouse, rat, etc., other than humans. 
Regarding for use in therapy (claim 9) or for use in prevention or treatment of any autoimmune disease (claim 9) or transplant (claim 10) or adverse reactions based on any anti-drug antibodies, or anti-gene delivery vector antibodies or any anti-enzyme antibodies, anti-enzyme inhibitors antibody, antibody against any antibodies, antibody fragments, antibody mimetics, antibody-drug conjugates, any hormones, any growth factors, any clotting factors or any cytokines (claim 12), there are no objective evidence of treating such disease, by administering any unspecified compound of claim 1 that lacks specificity to gene therapy viral vector, and further comprises any unspecified active agent such as any protein or peptide or peptide fragment that is 2-13 amino acids and at least 70% identical to the undisclosed sequence of peptide Pa and Pb (claim 14) to all individual as a method of sequestering one or more antibodies present in any individual (claim 13) and inhibiting any immune reaction to any treatment with any undisclosed active agent in any individual, much less preventing all autoimmune diseases (claim 10), transplant rejection (claim 11) and all adverse reaction (claim 12).

In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20100280098 (Juliano hereafter, published Nov. 4, 2010; PTO 892) evidenced by US Pat No. 5,847,121 (issued Dec 8, 1998; PTO 892).
Regarding claims 1, 5, 7, Juliano teaches a pharmaceutical composition (see para. [0143] to [0153]) comprising a conjugate (aka compound) comprising one or more ligand groups, one or more oligonucleotides and a carrier macromolecule, wherein each of the ligand groups and each of the oligonucleotide groups are attached to the carrier macromolecule, wherein the one or more ligand groups comprises one or more cyclic (aka circularized) RGD peptide where n is 1 for the claimed formula P(-X-P) n-1 or simply just P as 1-1 is zero (see reference claim 1, 10-11, Example 9) and wherein the carrier macromolecule is a human serum albumin (aka instant human protein as a biopolymer scaffold) and the peptide linked to the human serum albumin is a non-peptide linker such as a polyethylene glycol (PEG) 
Claim 2 is included as all of the reference RGD peptides in the conjugate are circularized (aka 100%, which encompasses the claimed at least 10%).  
Regarding claims 6 and 8, evidentiary reference, the ‘121 patent, teaches clearing agents based upon human proteins, especially human serum proteins, such as, for example, human serum albumin, human IgG, human-anti-antibodies of IgG and IgM class and the like, are less immunogenic upon administration into the serum of a human recipient (aka a mammal), see col. 36, line 20-49.  The ‘121 patent further teaches clearing agent using human transferrin, see col. 7, line 15. 
Regarding claims 9-12, MPEP § 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the intended use is not considered a limitation and is of no significance to claim construction." As such, the limitation "for use in therapy or for use in prevention or treatment of an autoimmune disease in an individual”, does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Since claims 9-12 do not clearly further limit claim 1, their respective claim scope is interpreted as falling completely within the scope of claim 1.
Furthermore, since the Patent Office does not have the facilities for examining and comparing the compound of the instant invention to those of the prior art. the burden is on applicant to show that the prior art compound is different from the claimed compound.   See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977).
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US20100280098 (Juliano hereafter, published Nov. 4, 2010; PTO 892) evidenced by US Pat No. 5,847,121 (issued Dec 8, 1998; PTO 892) in view of US20160250342 (Kudirka hereafter, published Sep 1, 2016; PTO 892) and Gaillard (US20150290234, published Oct 15, 2015; PTO 892).
The teachings of Juliano as evidenced by the ‘121 patent have been discussed supra. 
The references do not teach the scaffold is a human transferrin as per claim 5 and wherein the composition further comprises a protein as an active ingredient as per claim 14. 
However, Kudirka teaches conjugate (para. [0190]) or compound comprising a polypeptide conjugated to one or more moieties, such as 2 moieties, 3 moieties, 4 moieties, 5 moieties, 6 moieties, 7 moieties, 8 moieties, 9 moieties, or 10 or more moieties.  The moieties may be conjugated to the polypeptide at one or more sites in the polypeptide, see para. [0192].  For example, the compounds can be used to facilitate attachment of moieties that increase serum half-life of a polypeptide antigen, see para. [0479].  Examples of carrier proteins include, but are not limited to, albumin and fragments thereof (e.g., human serum albumin, bovine serum albumin, and the like), transferrin and fragments thereof (e.g. human transferrin), and Fc fragments having reduced binding to a mammalian Fc receptor, particularly a human Fc receptor (e.g., a modified Fc fragment of an antibody (e.g., IgG), such as a mammalian antibody, e.g., a human antibody), see para. [0505].   In some cases, a conjugate comprises a covalently linked peptide. Suitable peptides include, but are not limited to, cytotoxic peptides; angiogenic peptides; anti-angiogenic peptides; peptides that activate B cells; peptides that activate T cells; anti-viral peptides; peptides that inhibit viral fusion; peptides that increase production of one or more lymphocyte populations; anti-microbial peptides; growth factors; growth hormone-releasing factors; vasoactive peptides; anti-inflammatory peptides; peptides that regulate glucose metabolism; an anti-thrombotic peptide; an anti-nociceptive peptide; a vasodilator peptide; a platelet aggregation inhibitor; an analgesic; and the like, see para. [0533].   Suitable peptides include, but are not limited to, hLF-11 (an 11-amino acid N-terminal fragment of lactoferrin), an anti-microbial peptide; granulysin, an anti-microbial peptide, see para. [0563]. 

In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute a known carrier, e.g., human serum albumin in the conjugate of Juliano for another, e.g., human transferrin 
The person of ordinary skill would have had a reasonable expectation of success in using Kudirka’s human transferrin in Juliano’s conjugate because Kudirka teaches conjugating peptides to carrier proteins include, but are not limited to, albumin and fragments thereof (e.g., human serum albumin, bovine serum albumin, and the like), transferrin and fragments thereof (e.g. human transferrin) is expected to increase the serum half-life of the conjugate, see para. [0505], [0479]. 
One of ordinary skill in the art would have been motivated to do so because the ‘121 patent teaches human serum protein such as human serum albumin and human transferrin are less immunogenic upon administration into the serum of a human recipient, see col. 36, line 20-49.  
One of ordinary skill in the art would have been motivated to do so because Gaillard teaches transferrin facilitate specific binding and internalization by transferrin receptor in the cytoplasm (sequestering) and has been used as a drug targeting ligand for human transferrin receptor to deliver drug across the blood brain barrier, see abstract, para.[0093], [0094]. 
“The substitution of a known elements for another is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US20050220785 (Engle hereafter, published Oct 6, 2005; PTO 892) in view of US20080051376 (Sinn hereafter, published Feb 28, 2008; PTO 892), Raso et al (J Biol Chem 259:1143-1149, 1984; PTO 892), US Pat No.6,498,244 (issued December 24, 2002; PTO 892), Gurda et al (J Virology 86: 7739-7751, 2012; PTO 892) and US20110191867 (Natunen hereafter, published August 4, 2011; PTO 892).
Regarding claims 1, 5, 7, Engle teaches composition comprising an epitope-presenting carrier (see para. [0061], [0055], [0072], [0078]) for removing or reducing (sequestering) circulating, particularly disease-associated antibodies, in an individual such as human (see [0010], [0049]).  The reference pharmaceutical composition comprises multivalent presenting carrier (aka biopolymer scaffold) such as albumin or IgG (see para. [0069], [0078]) covalently conjugated to various epitopes (aka peptides) that bind to diseases associated antibodies, see para. [0080], [0064].  The reference carrier (such as a valency platform molecule) fails to elicit an immune response (i.e., T cell and/or B cell response), and/or fails to elicit a sufficient immune response, when it is administered by itself to an individual as per claim 20, see para. [0054].   
Regarding epitope, Engle teaches any epitope, or antibody-binding moiety, can be used. An epitope may be a polypeptide, organic, or inorganic molecule. Such antibody-binding moieties are known in the art, see para. [0089].  Examples of suitable epitopes include, but are not limited to, those that bind 
The epitope presenting carrier is multivalent, i.e., is capable of presenting more than one epitope. Preferably, the valency is at least two (aka two of the same epitopes where n is 1 or simply P in the formula P(-SP)n-1, which leads to just two peptides (P) or epitopes), see para. [0065]. 
Hydrophilic linkers of variable lengths are useful for connecting epitopes to valency platform molecules. Suitable linkers include linear oligomers or polymers of ethylene glycol, see para. [0083].
Engle teaches removing or reducing (sequestering) circulating antibodies in an individual such as human (see [0010], [0049]), particularly disease-associated antibodies, such as in autoimmune diseases and transplantation rejection (claim 14).  Claims 9-12 are included as Engle teaches examples of disease-associated antibodies are known in the art and include, but are not limited to, anti-double-stranded DNA antibodies (lupus) and anti-.alpha.Gal antibodies (aka transplant rejection recipient), see para. [0046], lupus anti-DNA antibodies,  anti-galactose alpha 1,3 galactosyl (.alpha.Gal) antibodies; anti-cardiolipin antibodies; antiphospholipid antibodies; IgE antibodies; anti-factor VIII antibodies; anti-factor IX antibodies; anti-.beta..sub.2GPI antibodies, particularly to domain 1; anti-platelet antibodies; antibodies associated with idiopathic thrombocytopenia purpura (ITP); anti-adenovirus antibodies (which may anti-alpha chain acetyl choline receptor (myasthenia gravis); anti-RhD antigen antibodies (aka anti-drug antibodies for i.e., Rh disease); anti-thyroid antibodies (for example, in auto-immune thyroiditis), see para. [0090].  Epitopes that bind the anti-polynucleotide (particularly anti-double stranded DNA) antibodies that occur in systemic lupus erythematosus, see para. [0092]. 
Regarding claim 13, Engle teaches a method of removing or reducing (sequestering) circulating antibodies in an individual such as human (see [0010], [0049]), particularly disease-associated antibodies, comprising covalent conjugation of epitope(s) with a carrier such as a valency platform molecule is generally performed using standard chemical techniques to obtain a pharmaceutical composition (see para. [0055], [0072]) and administering to the individual an effective amount of an epitope-presenting moiety (aka compound) comprising a plurality of epitopes conjugated to a carrier (aka biopolymer scaffold) such as albumin, IgG (see para. [0069], [0078]) which presents the epitopes in a manner effective to adsorb (i.e., bind) the antibodies, see para. [0064].   Claim 15 is included as administering the same composition is expected to inhibit immune reaction, e.g., anti-drug antibodies or anti-AAV neutralizing antibody to a treatment, e.g. gene therapy with the adeno associated virus vector.  
Although Engle discloses the carrier is albumin and non-immunogenic to the human individual being administered, Engle does not explicitly teach human albumin as the carrier (aka biopolymer scaffold) as per claim 1, the first and second peptides (aka epitope) with a sequence length of 2-13 amino acids as per claims 1, 3 and wherein the peptide Pa and the peptide Pb are different epitopes of the same antigen or different part parts of the same epitope as per claim 4 and the compound is non-immunogenic in a mammal as per claim 6.
However, Sinn teaches coupling small active compounds to endogenous proteins, it is possible to transport active compounds to certain sites in the body in order that these can display their action there. Suitable proteins are, for example, transferrin and preferably albumin, more preferably serum albumin and most preferably human albumin (HSA; human serum albumin) as per claim 5. With a molecular 
Likewise, Raso teaches human transferrin as a carrier as per claim 5 wherein the human transferrin is conjugated to ricin A chain for targeting receptor-modified cells, see abstract, in particular.  Raso teaches transferrin, a serum glycoprotein, facilitates the transport of ion into cells.  Sequestering 2 ferric irons, this carrier molecule binds to specific cell surface receptors and then either unloads iron directly through the cell membrane or delivers it upon entering the cell by an endocytototic process.  In either case, after relinquishing its iron, the depleted protein and its receptor are rapidly recycled for reuse, see p. 1143, left col.   Raso teaches ricin A chain conjugated to transferrin itself, is capable of binding to the transferrin receptor, cross the cell membrane into the cytoplasm where the ricin A chain halts protein synthesis, see p. 1143, right col, p. 1145, in particular. 
The references above do not teach the peptides or epitopes with a length of 2-13 amino acids as per claim 1 and binds to anti-AAV (neutralizing antibodies or anti-gene-delivery vector antibodies).
However, the ‘244 patent teaches various peptides such as EGIRQWWKLKPG, NLGRAVFQAKKR QSRNWLPGPCYR,CPV, HSGP,  KEVT and TSTV that bind to neutralizing anti-AAV antibodies, wherein these peptides are within the claimed length of 2-13 amino acids (see FIG. 4-5,  col. 4, Examples 2-4, in particular.  The peptides can be used to remove neutralizing anti-AAV antibodies, see col. 6, lines 34-35, in particular.  The immunogenic region of AAV on the primary sequence of the capsid proteins, shown in the amino acid sequence of the overlapping VP-1, VP-2 and VP-3 proteins that form the AAV capsid. The key residues involved tropism are CPV, see caption of FIG. 2.  The ‘244 patent teaches known linking molecules can be incorporated onto a peptides or peptide 
Likewise, Gurda teaches the presence of neutralizing antibody response to the AAV capsid are known to block gene transfer in large animal models and in human patients.  It has been document the human population already has high neutralizing antibody titers to the more common AAV2.  Given the high sequence and structural homology among the AAVs and the presence of AAV-reactive antibodies in a large portion of the population, antigenic epitope on the AAV8 capsid such as peptide 456-GTNTQ-460 (in VRIV; VP1 numbering), 493-TTTGQNNNS-501 in (VRV), and 586-LQQQNT-591 (in VRVIII), see p. 7744, left col.  Binding of ADK8 antibody to the 586-LQQQNT-591 peptide detected by ELISA and ADK8 antibody can neutralize AAV8 infection in vitro and in vivo and rAAV2 585RGNRQ589 to QQNTA identifies its important for its antigenicity, see Fig 4A, p. 7745, right col.    The reference peptides TTTGQNNNS and LQQQNT are within the claimed limitation of 2-13 amino acids in length and these peptides are different epitopes on the same antigen, e.g., AAV-8 as per claims 26 and 30.   The reference TTTGQNNNS and LQQQNT are identical to instant SEQ ID NO: 19 and SEQ ID NO: 18, respectively. 
Engle, Sinn, Raso the ‘244 patent and Gurda do not teach each of the two peptides are repeat in tandem and linked by a non-peptide linker P(-S-P)n-1 as per claims 1, 3 and wherein at least one occurrence of P is circularized as per claims 1.
However, Natunen teaches it is much cheaper, robust and controllable to produce short than long peptides, see para. [0008].  Natunen teaches conformational epitopes such as cyclic peptides that are > 1 indicating the number of PEP groups covalently attached to carrier PO, S is a spacer group, y and  z are linking groups so that at least y or z is a linking atom group, p, q, and r are independently 0 or 1 so that at least p or r is 1, see para. [0034] to [0039].  Natunen teaches the peptide epitope is about 5-13 amino acid residues, 5-12, 3-8, 4 to 7, 5 to 6 or about 5 amino acid residues long, see para. [0080] to [0083].  Natunen teach a very short epitope can be enough for recognition by antibodies, see para. [0082].  The short peptides have useful conformation for recognition by antibodies, see para. [0084].  Natunen teaches the very short peptide epitopes of about 3-8 amino acids residues long sequence may further repeat (aka multivalent) to give additional binding strength and/or improved the natural types presentation of the short epitopes, see para. [0086], [0109].  The reference spacer (aka S) is a hydrophilic linker such as ethylene group, see para. [0118] to [0121].  The reference conjugate comprises a combination of cyclic and linear forms of peptide 3 (aka at least two peptides, each peptide is 2-13 amino acids in length and one of the peptide is linear and the other is cyclic), see para. [0129], [0131].  The conformational peptide epitope comprises at least one cysteine residue at the N-terminus and C-terminus for cyclized the peptide, see para. [0102] or for conjugation known in the art, see para. [0122], [0184].  The peptides can be recognized by antibodies, and thus targets for antibody recognition, see para. [0172].  The peptides can be used to screen for human natural antibodies sequences against peptides derived from viruses , see para. [0196].  Natunen further teaches the peptide variants such as RPKVNGQ, RPKVNG, PKVNGQ, RPKVN, PKVNG, include tripeptide structure KVN, a subepitope KV, KVNG, and VNGQ or VN (aka different part of the same epitope) as per claim 4.  The peptides may be present as individual peptides or may coalesce into dimers or multimers for greater efficacy, see para. [0408].  Exemplary carrier molecule include protein such as bovine serum albumin (BSA) and the like. One of skill in the art can readily select an appropriate carrier molecule., see para. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Engle, Sinn, Raso, the ‘244 patent, Gurda and Natunen to remove (sequestering) disease associated circulating antibodies, such as anti-AAV antibodies in a human individual treated with adenoviral vector of Engle by substituting any epitopes that bind anti-adeno-associated virus (AAV) antibodies in the composition of Engle for the epitopes or peptides that bind to neutralizing AAV antibodies and cross-react with AAV-2 and AAV-8 as taught by the ‘244 patent and Gurda and then conjugating or covalently linking one or more peptides to a human albumin carrier (aka biopolymer scaffold) as taught by Sinn or conjugated to a human transferrin (aka biopolymer scaffold) as taught by Raso wherein at least one of the peptides in the conjugate is circularized and one peptide is linear as taught by Natunen to arrive at the claimed invention with a reasonable expectation of success, e.g., composition comprising human albumin or human transferrin coupled to a combination of linear and circularized peptides that bind to neutralizing anti-adeno-associated virus (AAV) antibodies to sequester or inhibiting circulating neutralizing anti-adeno-associated virus (AAV) antibodies in a human subject undergoing gene therapy with adeno associated viral vector.  
The person of ordinary skill would have had a reasonable expectation of success in conjugating multiple linear and circularized short peptides of 2 to 13 amino acids because Natunen teach a very short epitope can be enough for recognition by antibodies (see para. [0082]), and circularized peptide by introduced cysteines residue to the N- and C-terminus have useful conformation for recognition by antibodies ( para. [0084]) and that multiple short peptide epitopes can produce multivalent conjugate to 
Claim 2 is included as it is within the purview of one of ordinary skill in the art to conjugate as many as 10% of all occurrences of peptides P (dimer or trimer) as cyclic peptide to the protein carrier to produce multivalent conjugate to give additional binding strength and/or improved the natural types presentation of the short epitopes, see para. [0086], [0109]. 
Claim 3 is included as it is within the purview of one of ordinary skill in the art to conjugate a combination of linear repeat epitope linked by non-peptide spacer (peptides linked in series) and circularized peptides or epitopes having 2-13 amino acids in length because Natunen teaches short cyclic conformational epitopes can be recognize by antibodies as opposed to linear T cell epitopes recognized by T cells, see para. [0084] and multivalent conjugate gives additional binding strength and/or improved the natural types presentation of the short epitopes, see para. [0086], [0109]. 
 Claim 4 is included as it is within the purview of one of ordinary skill in the art to conjugate any two different peptides from the same AAV-8 antigen as taught by Gurda to human transferrin or human albumin carrier or different part of the same epitope or different epitopes of the same antigen and circularized epitope as taught by Natunen for greater efficacy or coverage of various adeno associated virus strains, e.g., AAV-2 as taught by Gurda in the human patient population, see para. [0408].  
Claims 6 and 8 are included as human protein such as human albumin of Sinn and human transferrin protein carrier as taught by Raso is expected to be non-immunogneic when administering to a human subject under going gene therapy using the adeno associated virus vector. 
One of ordinary skill in the art would have been motivated to include the AAV-8 capsid epitopes TTTGQNNNS and LQQQNT recognized by neutralizing antibody of Gurda because Gurda teaches given the high sequence and structural homology among the AAVs and the presence of AAV-reactive 
The person of ordinary skill would have had a reasonable expectation of success in sequestering or inhibiting immune reaction to gene therapy with adeno-associated viral vector because Engle teaches neutralizing antibodies associated with the use of adenovirus associated virus vector in gene therapy and disease associated circulating antibodies can be remove by linking one or more epitopes to which the antibodies to a carrier protein such as albumin can remove antibodies in circulation, see para. [0010], [0049], [0069], [0078], [0090].   
One of ordinary skill in the art would have been motivated to substitute a known albumin carrier protein of Engle for another, e.g., human serum albumin as taught by Sinn because Sinn teaches human serum albumin (HSA) and transferrin are natural carrier; these HSA are endogenous protein and non-immunogenic in humans.  When coupling to small compounds, it is possible to transport the active compounds to certain part in the body, see para. [0012].  
One of ordinary skill in the art would have been motivated to substitute a known albumin carrier protein of Engle for another, e.g., human transferrin as taught by Raso because Raso teaches human transferrin can be used as a carrier when conjugated to the desire molecule because the transferrin binds to the transferrin receptor (TfR) on cells expressing the TfR and facilitates the transport of the molecule into the cytoplasm (aka sequestering one or more circulating antibodies in the cytoplasm of a cell expressing the TfR), see p. 1143, right col, p. 1145, in particular.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 13 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 20, 24 and 28 of copending Application No. 17/393,626.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant claim 13 recites a method of sequestering one or more antibodies present in an individual, comprising:
obtaining a pharmaceutical composition and at least one pharmaceutical acceptable excipient, wherein the composition is non-immunogenic in the individual and wherein the one or more antibodies present in the individual are specific for at least one occurrence of P, or for peptide Pa and/or peptide Pb; and  administering the pharmaceutical composition to the individual wherein the pharmaceutical composition comprising a compound comprising a biopolymer scaffold and at least any first peptide n-mer of the general formula: P (-S-P) (n-1) and any second peptide n-mer of the general formula: wherein, independently for a each occurrence, P is any peptide with a sequence length of 2-13 amino acids, and S is any non-peptide spacer, wherein, independently for each of the peptide n-mers, n is an integer of at least 1, and wherein each of the peptide n-mers is bound to the biopolymer scaffold (genus); wherein the biopolymer scaffold is any human protein and wherein at least one occurrence of P is a circularized whereas copending claim 11 recites a method of sequestering one or more antibodies present in an individual, the method comprising: (1) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising – a biopolymer scaffold, wherein the biopolymer scaffold is a human protein, and at least - a first peptide n-mer of the general formula: P (-S-P) (n-1) and - a second peptide n-mer of the general formula: P (-S-P) (n-1) wherein, independently for each occurrence, P is a peptide with a sequence length of 2-13 amino acids and does not bind to any human leukocyte antigen (HLA) class I molecule (species), and S is a non-peptide spacer, wherein, independently for each of the peptide n-mers, n is an integer of at least 1, and wherein each of the peptide n-mers is bound to the biopolymer scaffold; the composition is non-immunogenic in the individual and wherein the one or more antibodies present in the individual are specific for at least one occurrence of P; and administering the pharmaceutical composition to the individual (genus).  Copending claim 24 recites the method of claim 11, wherein at least one occurrence of P is a circularized peptide.  
Instant claim 15 recites a method of inhibiting an immune reaction to a treatment with an active agent in need of treatment with an active agent, comprising:
obtaining a pharmaceutical composition as defined in claim 14, wherein the composition is non-immunogenic in the individual and wherein the one or more antibodies present in the individual are specific for at least one occurrence of P, or for peptide Pa and/or peptide Pb; and  administering the pharmaceutical composition a compound comprising a biopolymer scaffold and at least any first peptide n-mer of the general formula: P (-S-P) (n-1) and any second peptide n-mer of the general formula: wherein, independently for a each occurrence, P is any peptide with a sequence length of 2-13 amino acids, and S is any non-peptide spacer, wherein, independently for each of the peptide n-mers, n is an integer of at least 1, and wherein each of the peptide n-mers is bound to the biopolymer scaffold (genus); wherein the biopolymer scaffold is any human protein and wherein at least one occurrence of P is a circularized peptide and further comprising an active agent such as a protein or a peptide and optionally at least one pharmaceutically acceptable excipient, wherein the active agent comprises a peptide fragment with a sequence of 2-13 amino acids, whereas copending claim 20 recites a method of inhibiting an 
Species anticipate a genus.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
The prior art US20100035806 (High hereafter, published Feb 11, 2010 made of record and not relied upon are considered pertinent to applicant's disclosure.  

No claim is allowed.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644